DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 23-42 are pending. Claims 30-42 are withdrawn from consideration due to restriction. Claims 23-29 have been examined below.

Election/Restrictions
Claims 30-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/22.

Priority
Examiner acknowledges Applicant’s claim for foreign priority under 35 USC 119 (a)-(d).
Examiner acknowledges Applicant’s claim for the benefit of a prior-filed application under 35 USC 119(e) or under 35 USC 120, 121, or 365(c).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/5/20 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
		
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation

The following is a quotation of 35 USC 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 USC 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a drive means configured to drive…", "a wireless communication module configured to form…", and "the control means is configured to analyse…" in claim 23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 USC 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-29 are rejected under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, because the claims invoke 35 USC 112f (pre-AIA  112 sixth paragraph) as described above, but fail to clearly link or disclose the associating structure that performs the acts of said claim limitations (and are thus rejected under 35 USC 112b (pre-AIA  112 second paragraph) due to being indefinite), the specification fails to have an adequate written description under 35 USC 112a (pre-AIA  112 first paragraph), and is thus rejected under said statute. See MPEP 2181(IV) and 2185.

The following is a quotation of 35 USC 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 USC 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim limitations "a wireless communication module configured to form…", and "the control means is configured to analyse…" in claim 23 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Additionally, claims 23-29 are rejected under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In all instances below (specific terms, words, or phrases), one of ordinary skill in the art would not be able to determine the metes and bounds of the claims, thus rendering the claimed invention vague and indefinite.

Claim 23
The term/phrase "such as a departure control system" renders the claim indefinite. The metes and bounds of the claim are unknown to one of ordinary skill in the art as it is not clear whether or not the one or more remote computers or servers actually are a departure control system. Amendment is required.
	
Claim 29
The term/phrase "and the like" renders the claim indefinite. The metes and bounds of the claim are unknown to one of ordinary skill in the art. Amendment is required.

Claims dependent on the above claims do not remedy their deficiencies, so they are rejected for similar reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-29 are rejected under 35 USC 102 as being anticipated by US20200047346 ("Yang").

Claim 23
Yang discloses a mobile drive apparatus for use at a transport hub (0010 airport robot), the apparatus comprising: 
a drive means configured to drive the apparatus between two or more locations within the transport hub (0043 driving driver 140 including a plurality of motors and wheels, 0046); 
a wireless communication module configured to form a wireless communications link with one or more remote computers or servers, such as a departure control system, and receive data from each of the one or more remote computers or servers relating to the transport hub (0009 airport robot where a server which receives image information about boarding-scheduled persons located in a set region may search for a specific boarding person who will board a flight-changed flight-scheduled airplane, and then, may transmit flight change information to a specific airport robot corresponding to the specific boarding person., 0157 server controller 1030 may perform control so that, in selecting the specific boarding person, a specific airport robot 812 which has transmitted image information ms about the specific boarding person among the airport robots 810 to 820 recognizes flight change information vs or transfers the flight change information vs to the specific boarding person., 0152 changed departure time, 0164 communication unit 831 may transmit image information ms to the server 1000 and may transmit position deviation information ps to the server 1000 according to control by the controller 836, and the communication unit 831 may receive movement information ns and flight change information vs from the server 1000., 0165  communication unit 831 may be the LTE router); and 
a control means coupled to the drive means and coupled to the wireless communication module (0162 specific airport robot 812 may include a communication unit 831, an image photographing unit 832, an image recognizer 833, a driving driver 834, an output unit 835, and a controller 836., 0164); 
wherein the control means is configured to analyse the data received from each of the one or more remote computers or servers, and determine whether the apparatus should be moved from a current location to a new, different location within the transport hub (claim 4: calculate, based on recognizing the person located in the first region as the ticket-issued person, a position of the ticket-issued person from the image information; and control the motor to move the robot to a set position corresponding to the position of the ticket-issued person, and control the user interface to output the movement path information when the robot moves to the set position., claim 17: when the specific ticket-issued person is selected, the controller transmits movement information identifying a set position corresponding to a position of the specific ticket-issued person and the change information to the specific robot, and wherein the specific robot is selected based on being positioned adjacent to the position of the specific ticket-issued person among the robots.); and 
wherein, if the control means determines that the apparatus should be moved to the new, different location, the control means is further configured to issue a command instruction to the drive means to control the drive means to move the apparatus to the new, different location (claim 4: calculate, based on recognizing the person located in the first region as the ticket-issued person, a position of the ticket-issued person from the image information; and control the motor to move the robot to a set position corresponding to the position of the ticket-issued person, and control the user interface to output the movement path information when the robot moves to the set position., claim 17: when the specific ticket-issued person is selected, the controller transmits movement information identifying a set position corresponding to a position of the specific ticket-issued person and the change information to the specific robot, and wherein the specific robot is selected based on being positioned adjacent to the position of the specific ticket-issued person among the robots.).

Claim 24
Yang discloses wherein the control means is configured to receive and analyse data from two or more different data sources, and issue the command instruction to the drive means based on the analysis of the data received from the two or more data sources (0011 receive facial information and mobile terminal information about a ticket-issued person of a flight-scheduled airplane and flight change information about the flight-scheduled airplane from a server, 0030 airport robot 100 may transmit and receive signals to and from the server 300 or the mobile terminal 500. For example, the airport robot 100 may transmit and receive signals including information on the situation of the airport to and from the server 300. In addition, the airport robot 100 may receive image information of the areas of the airport from the camera 400 in the airport.).

Claim 25
Yang discloses:
wherein the command instruction comprises a locational component for indicating the new, different location within the transport hub that the apparatus should move to (0075 driving driver 640 may drive a motor to a position corresponding to a position of the boarding person recognized by the image recognizer 630 according to control by the controller 660 to move); and 
wherein the command instruction comprises a temporal component for indicating when the apparatus should move to the new, different location within the transport hub (0086 driving controller 664 may generate the movement path information mls including at least one of a movement path from the position lo of the boarding person to the boarding gate region, a movement time, and a boarding start time).

Claim 26
Yang discloses:
wherein the apparatus comprises a memory storing a map depicting at least an area of the transport hub (0051 map, 0058 airport robot according to another embodiment of the present invention may include a map management module 240, 0059, 0181), and 
wherein the apparatus is configured to use the map to navigate between a first location and a second location within the area of the transport hub, along one or more predetermined paths (0058 In map division for cooperation between a plurality of airport robots, the path planning module 242 may calculate driving paths of the airport robots. Also, the path planning module 242 may calculate a driving path through which the airport robot will move. Also, the path planning module 242 may calculate a driving path through which the airport robot will move in an environment where one airport robot operates. The map division module 243 may calculate in real time an area which is to be managed by each of a plurality of airport robots.).

Claim 27
Yang discloses wherein the apparatus comprises one or more sensors configured to detect one or more objects in proximity to the apparatus and alert the control means, in the event that an object is detected (0051 The stereo board 181 may process sensing data collected from the LIDAR 182 and the SLAM camera 183 to manage data for recognizing a position of the airport robot and an obstacle., 0045 obstacle recognition unit 130 may include an infrared (IR) remote controller receiver 131, an ultrasonic sensor (USS) 132, a cliff PSD 133, an attitude reference system (ARS) 134, a bumper 135, and an optical flow sensor (OFS) 136. The IR remote controller receiver 131 may include a sensor which receives a signal from an IR remote controller for remotely controlling the airport robot. The USS 132 may include a sensor for determining a distance between an obstacle and the airport robot by using an ultrasonic signal, 0043 microcomputer 110 may manage the power source unit 120 including a battery of the hardware of the airport robot, the obstacle recognition unit 130 including various kinds of sensors,).

Claim 28
Yang discloses wherein the apparatus is an interactive kiosk (0141 when a boarding person moves to a set position lo corresponding to a position of the boarding person, the airport robot 700 may output flight change information vs in order for the boarding person to recognize the flight change information vs).

Claim 29
Yang discloses wherein the interactive kiosk is configured to provide one or more of the following services or functions: check-in, flight booking, flight re-booking, ticket changing, airport information, flight status checking, document verification, passenger verification, boarding pass printing, bag tag printing and the like (0141 when a boarding person moves to a set position lo corresponding to a position of the boarding person, the airport robot 700 may output flight change information vs in order for the boarding person to recognize the flight change information vs).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663